 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNissan Motor Corporation in U.S.A. and Interna-tional Union, United Auto Workers, Region No.5. Case 27-CA-6960August 23, 1980DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn March 19, 1982, Administrative Law JudgeWilliam J. Pannier III issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief and the Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andI In adopting the Administrative Law Judge's findings of independent8(aXI) violations, to which no exceptions have been filed, we do not passon his discussion of Regal Tube Company, 245 NLRB 968 (1979). Includ-ed in the Administrative Law Judge's unexcepted-to 8(aXI) findings arehis findings on several alleged interrogations. In adopting these findings,pro forma, Chairman Van de Water and Member Hunter do not therebysubscribe to the Administrative Law Judge's reliance on PPG Industries.Lexington Plant. Fiber Glass Division, Inc.. 251 NLRB 1146 (1980).a We adopt the Administrative Law Judge's conclusion that Respond-ent did not violate Sec. 8(aX3) and (1) of the Act by withholding regular-ly scheduled benefits from unit employees following the election of theUnion as their exclusive representative. However, we find Shell Oil Com-pany. Incorporated and Hawaii Employers' Council. et al, 77 NLRB 1306(1948); Sun Oil Company of Pennsylvania, 245 NLRB 59 (1979); andEmpire Pacific Industries. Inc., 257 NLRB 1425 (1981), on which the Ad-ministrative Law Judge relied, distinguishable from the instant case.Thus, in Shell Oil, the Board found that the employer did not violate theAct at a time when negotiations were impending with a newly certifiedunion when it decided to implement unscheduled and "fortuitous"changes in wages and hours. Further, unlike here, Sun Oil and EmpirePacific involved the failure to grant benefits to union-represented employ-ees while giving such benefits to other employees in the context of anongoing collective-bargaining relationship. Nevertheless, we adopt theAdministrative Law Judge's dismissal of the 8(aX3) and (1) allegation. Inso doing, we emphasize the unusual facts of this case, particularly the ab-sence of any 8(aX5) allegation, the fact that the parties engaged in collec-tive-bargaining negotiations with no showing by the General Counselthat the parties did not negotiate on wages, and the absence of evidencethat Respondent used the withholding of the wage increases to under-mine employee support for the Union or made comments implying thatthe Union or the employees' selection of the Union as representative wasthe cause of the withholding. Finally, we do not rely on the Administra-tive Law Judge's finding that, by electing the Union as their representa-tive, the employees had become ineligible for wage increases under Re-spondent's nonexempt wage program, applicable to "non-union ware-house classifications."hereby orders that the Respondent, Nissan MotorCorporation in U.S.A., Denver, Colorado, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge:This matter was heard by me in Denver, Colorado, onOctober 27, 1981. On November 26, 1980,' the RegionalDirector for Region 27 of the National Labor RelationsBoard issued a complaint and notice of hearing, based onan unfair labor practice charge filed on October 14 andamended on October 22, alleging violations of Section8(a)(1) and (3) of the National Labor Relations Act, asamended, 29 U.S.C. § 151, et seq., herein called the Act.Thereafter, a second amended charge was filed on De-cember 3 and on January 9, 1981, the said Regional Di-rector issued an amendment to complaint, alleging an ad-ditional violation of Section 8(a)(1) of the Act. Thereaf-ter, pursuant to a notice of intent to amend complaint,issued on October 15, 1981, counsel for the GeneralCounsel further amended the complaint at the hearing toallege additional violations of Section 8(a)(l) of the Act.All parties have been afforded full opportunity toappear, to introduce evidence, to examine and cross-ex-amine witnesses, and to file briefs. Based upon the entirerecord, upon the briefs filed on behalf of the parties, andupon my observation of the demeanor of the witnesses, Imake the following:FINDINGS OF FACTI. JURISDICTIONAt all times material, Nissan Motor Corporation inU.S.A., herein called Respondent, has been a corpora-tion, duly organized under and existing by virtue of thelaws of the State of California, which maintains an officeand distribution center in Denver, Colorado, where it en-gages in the distribution of automobile and truck parts.In the course and conduct of these business operations,Respondent annually purchases and receives goods andmaterials valued in excess of S50,000 directly from pointsand places outside the State of Colorado. Therefore, Ifind, as admitted in the answer, that, at all times material,Respondent has been an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDAt all times material, International Union, United AutoWorkers, Region No. 5, herein called the Union, hasbeen a labor organization within the meaning of Section2(5) of the Act.Unless stated otherwise, all dates occurred in 1980.263 NLRB No. 83635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIll. THE ALLEGED UNFAIR LABOR PRACTICESA. Issues PresentedOn August 22, the representation petition in Case 27-RC-6096 was filed. On October 2, 10 of 16 employees inthe bargaining unit of warehouse operators employed atRespondent's Denver facility2voted in favor of repre-sentation by the Union. On October 10, a Certification ofRepresentative issued, certifying the Union as the exclu-sive representative of all employees in that unit. It is al-leged that, prior to the election, Respondent violatedSection 8(a)(1) of the Act, on various occasions andthrough various admitted supervisors,3 by coercively in-terrogating employees, by soliciting employee grievanceswith an implied promise of correction, and by threaten-ing that employees would not be considered for transferto another position because of the Union's organizingcampaign. Respondent denies that it committed anyunfair labor practices prior to the election and, further,denies that it is responsible for any unlawful statementsmade by the supervisors enumerated in footnote 3, supra.Moreover, Respondent asserts that its preelection state-ments were so innocuous that, even if unlawful and evenif it is responsible for them, issuance of a remedial orderis not warranted. Further, it moves to dismiss those alle-gations on the ground that, following negotiation of acollective-bargaining agreement with Respondent, theUnion had requested that its unfair labor practice andcharges be, in effect, withdrawn insofar as they wereconcerned, but that the Regional Director had refused,improperly according to Respondent, to approve theirwithdrawal.It is alleged further that Respondent violated Section8(a)(3) and (1) of the Act by denying scheduled semian-nual salary raises and progression raises to unit employ-ees on October 6. In this respect, it is not disputed that,following the Union's victory in the October 2 election,and aware that it did not intend to contest that victoryby filing objections, Respondent had decided not togrant wage increases to warehouse operators in the bar-gaining unit. However, Respondent denies that its motivefor doing so had been one proscribed by the Act.Rather, it contends that it had done so because it wasaware that those employees had selected a bargainingrepresentative, that bargaining would commence shortlyfor a collective-bargaining agreement, that wages wasone of the subjects concerning which Respondent wouldhave to bargain with the Union, and that it feared that ita The unit as described if the representatign proceeding is:All warehouse employees employed by Nissan Motor Corporation inU.S.A. located at 11000 East 45th Avenue, Denver, Colorado; ex-cluding confidential employees, office clerical employees, profession-al employees, guards and supervisors as defined in the Act.3 Respondent admits that, at all times material, Ron D. Cabibi has beenits director of employee relations; Keith Duckworth has been its securitymanager; Robert David has been its national parts administrative man-ager; Craig Legget has been its western states area parts manager; Wil-liam Green has been its Denver regional parts manager; and Greg Webbhad been its Denver warehouse supervisor. Further, Respondent admitsthat, at all times material, each of these persons has been a supervisorwithin the meaning of Sec. 2(11) of the Act. However, Respondentdenies the further allegation that, at all times material, each of these indi-viduals has been its agent within the meaning of Sec. 2(13) of the Act.would be charged with commission of an unfair laborpractice if it did so.B. The FactsFor the most part, the facts underlying the issues pre-sented in this case are not disputed. Prior to the filing ofthe representation petition, a survey had been conductedamong, at least, the warehouse operators employed inDenver. In early September, Cabibi, Duckworth, andDavid, at least, had journeyed from Respondent's Comp-ton, California, headquarters to the Denver facility toreport the results of that survey to employees locatedthere. So far as the record discloses, this had been thefirst occasion when the Denver warehouse operators hadencountered those officials. Following their arrival, theCompton officials, along with Green, met with the ware-house employees and explained the purpose of their visit.According to Warehouse Operator Kip Cavey, duringthe course of that explanation Respondent's officials"told us that they were there about the survey that theyhad taken earlier and they wanted to find out what someof the problems were that they were having and thatthey were going to take care of them and get things set-tled back to down to where they should be." Then, Re-spondent's officials invited the employees to ask anyquestions concerning matters of interest to them. In re-sponse to a question regarding whether "there would beany recoursive [sic] action taken against any of the em-ployees for union activity," Cabbi had announced "no,that there would not be any recoursive action taken."Warehouse Operators Cavey and Matthew Baldwin bothdescribed a question, by employee Dan Lewis, concern-ing Respondent's intention with regard to filling a vacan-cy for in-house parts representative that then existed.4Both Baldwin and Cavey testified that the response toLewis' question simply had been that Respondent wouldnot be filling the position at that time because the Unionmight consider doing so a bribe or favoritism toward theemployee who was transferred to it.Like Baldwin, Cavey also described a separate conver-sation regarding the in-house parts representative posi-tion, only in his case it had been with both Green andWestern States Area Parts Manager Legget. Accordingto Cavey, in late September, during a break period, hehad encountered the two management officials cominginto the warehouse and had inquired concerning thevacant position. Green, testified Cavey, had replied that"they couldn't give me the job and it would depend onhow the vote came out on whether I would get the jobor not." Further, Cavey testified that, toward the end ofThe in-house parts representative position is a nonunit one which, inessence, involves serving as, according to Green, "a communications linkconcerning orders and problems solving for the dealer body." While awarehouse operator transferring to that position probably would incur aninitial reduction in pay, because the entry level rate is lower than mostwarehouse operators are paid, appointment as an in-house parts repre-sentative presents the possibility of advancement to higher level positionsthat are compensated at a higher rate than the position of warehouse op-erator. In this fashion, appointment as an in-house parts representativeprovides an employee with the benefit of potential advancement to ahigher rated position than would be possible if that employee remainedclassified as a warehouse operator.636 NISSAN MOTOR CORPORATION IN U.S.A.the conversation, Legget had "asked me how I thoughtthe vote would go again and ...I told them an answerof 13 to to [sic] 3, and they both just kind of lookeddown and the conversation was over."6Green testified that, when Greg Webb had been pro-moted to warehouse supervisor in August, an in-houseparts representative vacancy had been created. However,he testified further, following the posting period for thatvacancy, Respondent had decided not to fill the positionuntil after the election inasmuch as both Cavey and Bald-win had applied for it, leaving Respondent in..a no-win situation in that if we, in fact, hiredan applicant from the warehouse, it could be con-strued as possibly an unfair labor practice in that wewere reducing the total number of people in thewarehouse by one. If we did not, the reverse couldbe held true, that we were discriminating against apotential union member by not hiring him.Consequently, testified Green, "the only alternative wefelt was available to us was to postpone any decision onfilling the position until after the election and the poten-tial of an unfair labor practice." Green agreed that therehad been an occasion, shortly before the election, whenhe and Legget had participated in a discussion of thisissue with Cavey. According to Green,Prior to Mr. Cavey approaching me, he and Mr.Baldwin were discussing something of which I wasnot aware of and they made the comment that-Kipmade the comment that he was going to ask andcame over and proceeded to ask basically what thestatus was of the position, why they weren't beingconsidered, and I explained to him what I had men-tioned previously, that we were going to postponethe decision on the grounds of the potential unfairlabor practice.Green denied ever having stated to Cavey that the deci-sion regarding who would be selected to fill the vacancydepended upon the vote in the election. However, Greendid not deny that Legget had concluded the conversa-tion by questioning Cavey regarding the degree of con-tinued employee support for the Union.Remarks concerning the in-house parts representativeposition were not the only ones alleged to have beenmade, by Respondent'; officials, in violation of the Act.As noted above, Cavey described a conversation withLegget, prior to the late September one with Green andLegget. It is undisputed that Cavey had been summonedto the office between September 8 and 12 where, duringa discussion of warehouse employee problems, Leggethad asked, "How do you think the vote will go?" AfterCavey had replied "about 15 to 1" in favor of the Union,Legget "got kind of a glum look on his face and he says,'I hope you'll vote for the Company."' Similarly, it is un-disputed that, toward the end of September, Baldwin hadbeen asked by Security Manager Duckworth "if weI As described below, Cavey testified that Legget had directed a simi-lar question to him (Cavey) during a previous conversation.voted that day, what [Baldwin] thought the outcome ofthe vote would be."6Questioning of a somewhat different nature was attrib-uted to Duckworth by Warehouse Operator ShirleyMeister. She testified that in late September, he hadcome to her work station, had initiated a discussion ofvarious problems, and had pointed out that most of thewarehouse employees were only "kids who didn't realizewhat they were getting into by bringing the Union intothe Company." According to Meister, Duckworth thenhad enumerated "different pros and cons" of unionizing,in the process observing "that the Union could not helpus and that they would not back us and that the Compa-ny could not work as close with us having the Union inthere [and] if the Union was not there, the Companycould work closer with us." Then, testified Meister,Duckworth had asked why she felt that she needed aunion and she had replied to obtain job security becauseof her age and because she felt that, as a volunteer orga-nizer, she would be among the first ones fired if theUnion did not prevail in the election. She testified that,in response, Duckworth had tried to reassure her thatshe would not be fired, in the process asking if a letter ofassurance from Respondent's president would satisfy herconcern. According to Meister, when she had repliedthat it would not, Duckworth then had asked, "Well,what would the Company have to guarantee you to keepyou from voting union?" she replied, "nothing." Meis-ter's description of this conversation was not contradict-ed.Finally, with regard to questioning, Mary ConnieGonzales, then senior secretary for the parts department,testified that, during a casual conversation in the lunch-room prior to commencement of work on the day of theelection, Webb had asked her how Ed Cisneros, her boy-friend and one of the warehouse employees, "was goingto vote or do that day," and that she had replied that shedid not know. Webb denied having participated in anyconversation with Gonzales on the day of the electionand denied having ever asked her how Cisneros wasgoing to vote. However, he conceded that, during lunchshortly before the election, he had sat down with her inthe lunchroom and had asked her how she thought Cis-neros felt about Respondent, how she felt toward theUnion and how she thought the vote was going to go.In a different vein, it is undisputed that, a couple ofdays after the early September meeting with employees,Baldwin had been summoned to the office where Cabibihad said that he wanted to get to know Baldwin andwould be talking individually with everybody to ascer-tain the various problems, after which he would be meet-ing with the members of management "to see about cor-recting the problems in the warehouse." After the two6 This conversation had been initiated when Baldwin had been sum-moned to the office where he had been shown collective-bargainingagreements with certain other employers; had been told that in the caseof one of them, the employees had gone out on strike but had "only re-ceived 5 cents more in this bargaining"; and had been told by NationalParts Administrative Manager David, who also had been present, "that itwas not worth all the time'and negotiating and the strike that they hadgone to to receive that 5 cents more and that's what we were lookingfor."637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen had discussed various problems, such as unsafe con-ditions, supervisors, and the need for warehouse expan-sion,Cabibi said [sic] that the changes and corrections inthe warehouse would be done and that it wouldtake some time and that he hoped that the employ-ees would believe that it would be changed and thatwhether---that an employee was better representedby himself than by a third party and that thechanges would take place.With regard to the alleged postelection violation ofSection 8(a)(3) and (1) of the Act, the parties enteredinto certain stipulations which served to focus the issuepresented: Prior to the election, pay scales for unit em-ployees had been based on Respondent's nonexempt rateschedule for nonunion warehouse classifications; thoseschedules provide that warehouse operators progressautomatically from step to step within classification, "onthe first Monday of each successive April and October,unless such progression is deferred due to justified actiondocumented in writing"; during the 5-year period priorto the election, those schedules had been revised semian-nually to provide pay increases in at least some portionsof the rate progression schedule; over the course of thatsame 5-year period, all unit employees had receivedwage increases in accordance with that schedule; becausethe Union had won the election on October 2 and inas-much as Respondent did not intend to file objections,Cabibi had made the decision not to proceed with in-creases which would otherwise have been granted tounit employees effective October 6; and, as part of thebargaining process leading to an agreement between theUnion and Respondent, the latter agreed, in a separateside agreement, to pay a $50 special one-time payment toeach unit employee on the payroll during the time thatthe discussions had occurred.C. AnalysisAs set forth above, there were five occasions whenemployees were asked questions that allegedly violatedSection 8(a)(1) of the Act: between September 8 and 12,in the office, when, during the course of a discussionpertaining to warehouse problems, Legget had inquiredhow Cavey thought the vote would go and had said thathe hoped that Cavey would vote for Respondent; in lateSeptember, when, following a discussion of pros andcons of unionization. warehouse operator Meister hadbeen asked by Security Manager Duckworth why shefelt that she needed a union, whether a letter from Re-spondent's president would allay her concerns regardingjob security and what could Respondent do to keepMeister from voting for the Union; in late September, inthe office, when Duckworth had asked, following areview of various collective-bargaining agreements, whatBaldwin "thought the outcome of the vote would be"; inlate September, after a conversation concerning fillingthe vacant in-house parts representative position, whenLegget had asked how Cavey "thought the vote wouldgo"; and, in late September, when Webb questionedGonzales about her sympathies and those of Cisneros,and about the election outcome.7Although, as Respond-ent points out in its brief, interrogation is not a per seviolation of the Act, nevertheless when it pertains tounion sympathy and affiliation it has a natural tendencyto create employee fear of discrimination and to presenta danger of coercion of employees. See, e.g., World WidePress, Inc., 242 NLRB 346, 362-363 (1979), and casescited therein.Here, neither Legget nor Duckworth was called as awitness. Accordingly, there is no testimony explainingtheir reasons for having questioned Baldwin, Cavey, andMeister. While Webb did testify, he did not explain hisreasons for having posed the questions that he admittedlydirected to Gonzales. Nor has it been shown that Re-spondent would have had a legitimate interest in know-ing the information sought by these questions under thecircumstances presented in the instant case. To the con-trary, while it can be speculated-absent testimony byLegget, Duckworth, and Webb-that Respondent's offi-cials merely had been displaying normal curiosity, Duck-worth's questions to Meister hardly are encompassedwithin the realm of "normal curiosity." For he had initi-ated a conversation with her in which he had expresslyasked her why she felt that she needed a union, if a letterof assurance from Respondent's president would allayher concern about job security and, finally, "what wouldthe Company have to guarantee ...to keep [her] fromvoting union?" Such inquiries hardly are innocuous.Rather "inquiries of this nature constitute probing intoemployees' union sentiments which ...reasonably tendto coerce employees .... even in the absence of threatsof reprisal or promises of benefit ...[by] convey[ing]an employer's displeasure with employees' union activity...." PPG Industries. Inc., Lexington Plant, Fiber GlassDivision, 251 NLRB 1146, 1147 (1980); see also GrandeeBeer Distributors, Inc. v. N.L.R.B., 630 F.2d 928, 932 (2dCir. 1980). Similarly, the questions directed to Baldwinand Cavey, regarding the outcome of the election, and toGonzales, regarding specifically her own and Cisneros'sympathies, as well as how she thought the electionwould turn out, leave the obvious impression that thequestioner is seeking to ascertain the extent of theUnion's strength among employees and, further, is seek-ing "information that could be used by Respondent todiscourage or prevent by both lawful and unlawfulmeans the unionization of those employees." BrooksCameras, Inc., 250 NLRB 820, 821 (1980). Significantly,in none of the conversations was it explained to the em-ployees why they were being questioned in this manner.See, e.g., Hedstrom Company v. N.L.R.B., 629 F.2d 305(3d Cir. 1980). Consequently, viewed from the standpointof the employees, N.LR.B. v. Gissel Packing Co., Inc.,395 U.S. 575, 617 (1969), Respondent was seeking infor-mation for "purposes that could only seem ominous."N.LR.B. v. Aero Corporation, 581 F.2d 511, 514 (5th Cir.1978).In view of Webb's admission concerning the questions that he hadasked Gonzales, it is unnecessary in the circumstances presented here toresolve whether or not Webb had explicitly asked Gonzales how she feltthat Cisneros would vote on the morning of the election.638 NISSAN MOTOR CORPORATION IN U.S.A.Although the employees candidly answered the ques-tions put to them, most of the questioning that occurredhere was not conducted by low-level supervisors, noreven by supervisors who, so far as the record discloses,ordinarily dealt with and supervised the work of the em-ployees who were questioned. Rather, most of it wasconducted by Respondent's western states area partsmanager and by its security manager. Cf. Federal-MogulCorporation v. N.L.R.B., 566 F.2d 1245 (5th Cir. 1978).True, Meister and Cavey during the late September con-versation had been questioned in their work areas. Yet,the questioning of Baldwin and of Cavey in mid-Septem-ber had taken place in the privacy of Respondent'soffice, during conversations occurring when each ofthese employees had been summoned there from hisworkplace. Cf. Id.The questioning of Meister was followed by a specificpromise to cure a major concern that she stated had beenmotivating her to support the Union and, then, by a fur-ther question regarding what steps Respondent mighttake to persuade her not to vote for the Union. No simi-lar express efforts to correct employee concerns accom-panied the questioning of Baldwin and Cavey. However,both of them were applicants for the vacant in-houseparts representative position which Respondent was de-ferring filling until after the election. It is, of course, ac-curate that, during the early September meeting withwarehouse operators, Cabibi had assured them that no"recoursive action" would be taken against them forunion activity. Nevertheless, employees are not obligatedto accept such a generalized pledge when confronted byquestions, as set forth above, of an inherently coercivenature, asked during subsequent private conversationswith high-level management officials, with whom, forthe most part, the employees had had no prior acquaint-ance. Consequently, in addition to the inherent tendencyof the questions to convey Respondent's displeasure withunionization, Baldwin's and Cavey's situation as appli-cants for that position carried an inherent compulsion toanswer the questions put to them, thereby disclosing theextent of their coworkers' ongoing support for theUnion. Indeed, in not one of these individual conversa-tions did Respondent's officials assure the questioned em-ployee that he or she could decline to answer the ques-tions being put to them, nor, so far as the record dis-closes, was there a specific renewal of Cabibi's earlier as-surance against reprisals. See, e.g., Clear Pine MouldingsInc. v. N.L.R.B., 632 F.2d 721, 725 (9th Cir. 1980);World Wide Press, supra, and cases cited therein; cf.FC.F Papers, Inc., a Division of The Mead Corporation,211 NLRB 657 (1974).Therefore, I find that Respondent's questioning ofthese employees interfered with their exercise of Section7 rights and thereby violated Section 8(a)(X) of the Act.88 It is accurate that Alley Construction Company. Inc., 210 NLRB 999(1974), and Regal Tube Company, 245 NLRB 968 (1979), included conclu-sions that the employers there did not engage in improper conduct whenthey asked employees for their opinions about election outcomes. How-ever, in Alley Construction, there were but two instances where suchquestions had been directed to employees, whereas here, such questionswere directed to employees, in a much smaller bargaining unit, on fouroccasions over the course of almost a I-month period prior to the Octo-ber 2 election. Moreover, on one of the occasions in Alley Constructrion,The complaint alleges also that Respondent violatedthe Act when Cabibi had solicited grievances during hisprivate conversation with Baldwin, following the generalmeeting with warehouse employees on September 5, and,additionally, when Green had solicited employee griev-ances from Baldwin during their mid-September conver-sation. As set forth above, in both conversations Re-spondent's officials had inquired about the specific prob-lems in the warehouse and Cabibi had said expressly thathe hoped that the employees would believe that changeswould be made. Based upon these conversations, theGeneral Counsel argues that Respondent solicited em-ployee grievances in the midst of an organizing cam-paign and that, absent a showing that it "previously hada practice of regularly soliciting employee grievances orcomplaints," Respondent violated Section 8(a)(1) of theAct. However, these remarks cannot be analyzed sosimply."It is firmly established that an employer violates sec-tion 8(a)(1) by his solicitation of grievances, if accompa-nied by an express or implied promise to remedy thegrievance if the union is rejected in the election."N.L.R.B. v. Garry Manufacturing Company, 630 F.2d934, 943 (3d Cir. 1980). Accord: N.L.R.B. v. DelightBakery, Inc., 353 F.2d 344, 345 (6th Cir. 1965). However,so far as the evidence shows, the survey which had ledto these questions regarding warehouse problems hadbeen decided upon and conducted prior to the filing ofthe representation petition and prior to the time that Re-spondent had learned of the organizing campaign. Conse-quently, based upon the record in this matter, there is nobasis for concluding other than that "the survey wasconceived for legitimate business reasons and was not de-signed in response or opposition to the Union's organiz-ing effort." Leland Stanford Jr. University, 240 NLRB1138, fn. I (1979). As set forth above, in describing theSeptember 5 meeting, Cavey testified that Cabibi had an-nounced specifically that, having reviewed the survey re-sults, the Compton officials had come to Denver "to findout what some of the problems were that they werehaving and that they were going to take care of them...." Neither in the complaint nor in the brief filed onbehalf of the General Counsel is it alleged or argued thatthese promises by Cabibi violated the Act. Nor does theGeneral Counsel argue that further investigation of theproblems disclosed by the survey had not been contem-plated by Respondent at the time that it had made thedecision to conduct it. Consequently, so far as the evi-the questioning supervisor expressly had assured the questioned employeethat "he should vote the way he wanted but be sure to vote" (id. at1006). Not only is a similar specific assurance absent in each of the inci-dents presented in the instant case, but as part of his separate questioningof Meister, Duckworth expressly had attempted to ascertain what Re-spondent could do to persuade her to vote against representation.In Regal Tube, the administrative law judge simply dismissed the alle-gation pertaining to the question about how an employee "thought theelection would go," without providing any analysis or explanation of hisunderlying reasons. While the General Counsel filed cross-exceptions inthat case, there is no indication whether the Administrative Law Judge'sconclusion regarding that question had been one of the items to whichcross-exceptions had been taken. Consequently, there is no basis for con-cluding that the Board actually reviewed and affirmed that particularconclusion.639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdence and arguments show, the trip by the Compton of-ficials to Denver and their efforts to secure informationconcerning warehouse employees' specific problems hadbeen a natural outgrowth and continuation of a processplanned and set into motion before Respondent hadlearned of the organizing campaign. Obviously, the Actpermits Respondent to continue that process notwith-standing the filing of the petition inasmuch as "an em-ployer must proceed with the withholding or granting ofbenefits as it would have done had the union not beenconducting an organizational compaign." J. J. NewberryCo., a Wholly Owned Subsidiary of McCrory Corporation,249 NLRB 991, 992 (1980), enfd. as modified 654 F.2d148 (2d Cir. 1981).However, in conducting the individual interviews withBaldwin and Cavey arising from the survey process, Re-spondent's officials made certain remarks concerning thechanges and the Union. Thus, Cabibi had said that thechanges would occur and that he hoped that the employ-ees would believe that they would take place. Further,he had said that he believed that an employee was betterrepresented by himself than by a third party. During hismid-September conversation with Baldwin, Green alsohad said that he felt an employee was better representedby himself than by a third party and that he hoped thatthe employees would put their trust in Respondent andvote that way. Of course, an employer is free to expressthe opinion that employees would be better off withoutrepresentation and to appeal for the support of its em-ployees in a representation election. See, e.g., HowardJohnson Company, 242 NLRB 386 (1979). Moreover, anemployer is free to inform "its employees of their presentbenefits during an election campaign. Philips Medical Sys-tems, Inc., 243 NLRB 944, fn. 4 (1979); accord: PaceOldsmobile, Inc., 256 NLRB 1001 (1981). Of course, Re-spondent's plan to make changes, as a result of thesurvey process, constitutes a benefit for its employees.True, in their conversations, Respondent's officials werespeaking of undetermined changes in employment condi-tions, rather than describing already existing employmentterms or contemplated specific changes in employmentterm. Yet, this ambiguity arose not because of the peti-tion and election process. Rather, it arose because theelection petition had been filed in the midst of a surveyprocess that, so far as the record discloses, had been in-tended to uncover and lead to corrections in employ-ment conditions with which the warehouse operatorswere dissatisfied.Consequently, in their remarks to Cavey and Baldwin,Cabibi and Green, respectively, were doing no morethan pointing with pride to an already implementedprocess as a basis for seeking support in the representa-tion election. At no point in either of the conversationsrelied upon by the General Counsel can it be said thatRespondent's officials had promised to alter the course ofthe survey process because of the petition. Nor is thereevidence that the statements by Cabibi and Green wouldlead an employee to conclude that these changes, in defi-ciencies disclosed by the survey and interview process,"would be forthcoming only if he rejected the Union."Edmund Homes, Inc., 255 NLRB 809, 815 (1981). There-fore, I conclude that the remarks of Cabibi and Green inthese conversations did not constitute violations of Sec-tion 8(aX)(1) of the Act.Notwithstanding the foregoing analysis of Cabibi's andGreen's conversations, it is clear that there was a solici-tation of grievances and a promise to remedy themduring Duckworth's conversation with Meister. Thus, asset forth above, he expressly had asked her why she wassupporting the Union. In response to her expression ofconcern regarding job security he first had expressly of-fered to secure a letter of assurance from Respondent'spresident and then had asked for Meister's opinion as towhat Respondent could do "to keep [her] from votingunion." Thus, not only did Duckworth solicit her griev-ance, but he also made express offers in an effort to at-tempt to correct the one she identified in an effort topersuade her not to vote for the Union. His remarkswere not, so far as the record discloses, a part of thesurvey process that was then in progress. There is noevidence that Respondent had shown a previous con-cern, unrelated to the survey process, with employeeconcerns and grievances. Accordingly, in his remarks toMeister, Duckworth had exuded "a previously undemon-strated solicitude for communicating with [her] andmeeting [her] problems ...." N.L.R.B. v. DelightBakery, Inc., 353 F.2d 344, 345 (6th Cir. 1965). There-fore, I find that by his questioning and express promiseto Meister, Duckworth engaged in conduct proscribedby the Act.9Finally, with regard to the preelection conduct, it isundisputed that Respondent withheld selection of a re-placement for Webb, as in-house parts representative, topreclude any possible accusation of interference with thescheduled election. Ordinarily, where an employer with-holds benefits increases'°because of "the presence of theunion and pendency of the election and advise[s] em-ployees that their ...increases [are] being withheld forthis reason," it violates Section 8(a)(1) of the Act. TheGates Rubber Company, 182 NLRB 95 (1970). Accord:Hydro Conduit Corporation, 240 NLRB 48, fn. I (1979).Further, statements telling employees that benefits arebeing withheld for these reasons have "the obvious effectof discouraging employees from exercising their right toorganize and bargain collectively." N.L.R.B. v. Otis Hos-pital, 545 F.2d 252, 255 (Ist Cir. 1976)."However, where employees are told expected benefitsare to be deferred pending the outcome of an election inorder to avoid the appearance of election interference,9 Although this finding pertains to a matter not alleged in the com-plaint and which, in his brief, the General Counsel does not contendshould be the basis for a finding of unlawful solicitation of grievances andpromises of correction, it is a matter which was related to those allegedin the complaint, occurred during the same time period as other mattersalleged in the complaint, was "fully litigated at the hearing," and was oneconcerning which "Respondent had ample opportunity to offer ... evi-dence ... .Seemingly, therefore, the Board now deems such situationsto require that an appropriate remedy be provided. Alexander Dawson.Inc d/b/a Alexander's Restaurant and Lounge, 228 NLRB 165 (1977),enfd. 586 F.2d 1300 (9th Cir. 1978); contra: Medicine Bow Coal Company,217 NLRB 931, fn. 2 (1975)."0 As set forth in fn. 4, supra, appointment to the position of in-houseparts representative was viewed as a benefit by the employees because ofthe potential for promotion to higher rated positions from it than is possi-ble if an employee remains a warehouse operator.640 NISSAN MOTOR CORPORATION IN U.S.A.the Board will not find a violation of the Act." CentreEngineering, Inc., 253 NLRB 419, 421 (1980). In deter-mining whether or not the foregoing exception or limita-tion, to the general proposition that Section 8(a)(1) of theAct is violated when an employer advises employees thatbenefits are being withheld because of the presence of aunion and/or pendency of an election, applies to particu-lar announcements that benefits are being deferred toavoid the appearance of election interference, severalfactors must be assessed. Thus, the Board and the courtshave examined whether or not the union involved hasmade any threat to protest conferring the benefits, orwhether or not there is some other basis for the employ-er to fear such a protest;" whether and in what fashionthe employer has made an effort to secure the union'sconsent to institution or increase of the benefits;12whether in its remarks to employees concerning thebenefits, the employer makes clear that the deferral is oc-casioned by a desire to avoid the appearance of electioninterference;S whether or not the employer assures theemployees that the benefits will be granted regardless ofthe results of the election;14whether or not the employ-er's comments regarding deferral of the benefits aremade in the context of an antiunion appeal; ' and wheth-er or not the announcement of deferral of benefits hasbeen made at a time when the employer was committingunfair labor practices.16Had only the answer to Lewis' question during thegeneral meeting and Green's response to Baldwin's mid-September question been involved in this case, theremight well be a basis for concluding that Respondent'sstatement concerning the in-house parts representativeposition did not violate the Act. For even though therehas been no showing of a threat by the Union to protestselection of someone to fill the vacancy, changes in bene-fits and status of unit employees during preelection peri-ods are not infrequently the subject of unfair labor prac-tices charges. Respondent is represented by experiencedcounsel whose familiarity with labor law would provideit with ample basis for concern about the possibility ofsuch a charge were a selection to have been made asWebb's replacement prior to the election. Moreover,while it does not appear that Respondent had made anyeffort to secure the Union's consent to selection of a re-placement in-house parts representative, it was explained,both to the employees at the September 5 meeting and toBaldwin in mid-September, that the selection processwas being deferred only until completion of the electionprocess. Further, in response to Baldwin's own questionduring the early September meeting, the employees hadIt See, e.g., Marathon Metallic Building Company, 224 NLRB 121, 123(1976); Marine World USA, 236 NLRB 89, 90 (1978), enforcement denied611 F.2d 1274 (9th Cir. 1980)" See, e.g., McCormick Longmeadow Stone C.a, Inc., 158 NLRB 1237(1966)."S See, e.g., Charfield-Anderson Co., Inc., d/b/oa Truss-Span Company,236 NLRB 50, 51. fn. 6 (1978), enfd. as modified on other grounds 606F.2d 266 (9th Cir. 1979); Signal Knitting Mills, Inc., 237 NLRB 360, 361,fn. 4 (1978); Marathon Metallic Building Company, supra.14 See, e.g., Signal Knitting Mills. supra, Centre Engineering. supraI5 See, e g., Marathon Metallic Building Company, suprale See, e.g, Chatfield-Anderson Co, supra.been assured that no "recoursive action" would be takenagainst them for union activities.However, as found above, following the early Septem-ber meeting with all warehouse operators, Respondent'sofficials began engaging in unfair labor practices, withthe result that more is involved here than simply theearly September reply to Lewis' question and Green'sreply to Baldwin's question in mid-September. For bythe time that Green had spoken to Baldwin in mid-Sep-tember, Cavey had been interrogated unlawfully byLegget. Further, Green's answer to Baldwin had beengiven during a conversation in the office in which Greenhad campaigned against the Union. More significantly, intheir late September conversation, after Green had re-plied to Cavey's question concerning the in-house partsrepresentative vacancy,"7Legget had immediately re-newed his questioning concerning how Cavey felt theelection would come out. So far as the record discloses,there was no valid purpose for asking the question, norfor doing so at that point in time. As found above, sucha question creates an obvious impression that the em-ployer is attempting to obtain information that can beused to discourage or prevent unionization of its employ-ees. Brooks Cameras, Inc.. supra, 250 NLRB 820. Conse-quently, its propinquity to Green's and Cavey's exchangeregarding the vacant in-house parts representative posi-tion, for which the latter was one applicant, conveys asubtle message that harm would come to Cavey, withregard to selection for that position, if he supported orcontinued to support unionization of the warehouse oper-ators. Therefore, I find that, in the circumstances, Leg-get's comments constituted an implied threat that Caveywould no longer be considered for transfer to the posi-tion of in-house parts representative because of theUnion's organizing campaign, thereby violating Section8(a)(1) of the Act. See, e.g., Bryant Chucking GrinderCompany v. N.L.R.B., 389 F.2d 565, 567 (2d Cir. 1967).Respondent makes essentially two general argumentsto support its overall position that a remedial ordershould issue as a result of the foregoing preelection state-ments by supervisors. First, it denies the agency status ofDuckworth, Legget, Green, and Webb. Yet, Respondentadmits that each of them is its supervisor. Consequently,Respondent "is presumptively liable for tneir words anddeeds." N.LR.B. v. Big Three Industrial Gas & Equip-ment Co., 579 F.2d 304, 310 (5th Cir. 1978). Duckworthhad come to the Denver facility with other officials fromRespondent's headquarters. Both he and Legget hadquestioned employees unlawfully. Any argument thatmight be predicted on the low-level status of Webb inRespondent's supervisorial chain, see, e.g., Butler-JohnsonCorporation v. N.LR.B., 608 F.2d 1303, 1306 (9th Cir.1979), is dispelled by the similarity of his offending state-ments to those of higher officials. For, as had Duck-I7 As set forth above. Green denied having told Cavey that selectionof an in-house parts representative would depend upon how the votecame out in the election. I credit that denial inasmuch as it appeared tome that Green had a better recollection than Cavey of what had beensaid during that conversation and, further, because it appeared to me that,with respect to that portion of that conversation, Cavey had been de-scribing his subjective impressions of the gist of what he was being told,rather than the words actually used by Green.641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDworth and Legget, Webb had engaged in interrogationregarding employee sympathies and the extent of em-ployee support for the Union. Consequently, the employ-ees would have "just cause" to believe that Respondenthad authorized these remarks. Id.; Capitol Foods, Inc.d/b/a Schulte's IGA Foodliner, 241 NLRB 855 (1979),and cases cited therein.Second, Respondent argues that any violation which itdid commit was minor in nature and that its violationshave been cured effectively by its subsequent amicablerelations with the Union, as best illustrated by the latter'sefforts to withdraw those portions of the charge pertain-ing to preelection statements by Respondent. Yet the factthat a charging party may consider the subject of acharge or a portion of a charge to be moot or settleddoes not oblige the Board nor its regional directors toconsent to its withdrawal. See, e.g., APD Transport Corp.and its Alter Ego, National Book Consolidators, Inc., 253NLRB 468, 469-470 (1980). While it is accurate that Re-spondent's preelection unfair labor practices were not themost heinous nor flagrant possible violations of the Act,"even a single victim of a small-scale violation of theAct (which exceeds de minimis) is entitled to the Board'sattention." St. Regis Paper Company, 192 NLRB 661, 662(1971).Here, the unfair labor practices were committed by anumber of Respondent's supervisors. They were commit-ted throughout the month of September. Moreover, Re-spondent's unfair labor practices, particularly its repet-itive questioning concerning the extent of the Union'scontinuing support, are of type that, having been madeduring an election campaign, "can reasonably be expect-ed to have been discussed, repeated, and disseminatedamong the employees, and, therefore, the impact of suchstatements will carry beyond the person to whom theyare directed." United Broadcasting Company of New York,Inc., 248 NLRB 403, 404 (1980). Accord: Professional Re-search, Inc., d/b/a Westside Hospital, 218 NLRB 96(1975). Finally, Respondent concedes that at no point hasit assured the Denver warehouse operators that therewill not be a recurrence of its preelection offenses shouldthe employees engage in activities protected by the Act,but contrary to Respondent's interests and desires.'8Inshort, Respondent has never repudiated its preelectionmisconduct. See, e.g., Tulsa Division, Byron JacksonPump Division, Borg-Warner Corporation, 234 NLRB1283, 1286 (1978), enfd. 608 F.2d 1344 (10th Cir. 1979);N.L.R.B. v. Austin Power Company, 350 F.2d 973 (6thCir. 1965).Therefore, I conclude that the preelection violations ofthe Act were not de minimis and that issuance of a reme-dial order pertaining to them is waranted "to inhibit therecurrence of [Respondent's] unlawful conduct."18 Thus, though the employees have selected a bargaining representa-tive, that does not end the matter. Grievance proceedings and negotia-tions may result in employee sympathy for positions contrary to those ofRespondent. Moreover, it is not beyond the realm of possibility that de-certification proceedings or proceedings to replace the Union with an-other representative may be instituted. Consequently, the fact that theemployees have selected the Union as their bargaining representativehardly removes the opportunity for future protected activity by them andthe resultarnt need to assure them that they have a protected right toengage in it.N.L.R.B. v. Local 1445, United Food and CommercialWorkers International Union, AFL-CIO, 647 F.2d 214,217 (Ist Cir. 1981). Accordingly, I deny Respondent'smotion to dismiss these allegations.As set forth above, it is conceded that wage increaseswould have been granted to Denver warehouse opera-tors on October 6, but for their selection of the Union astheir bargaining representative in the election conducted4 days earlier. As a general proposition, "the withhold-ing of wage increases ...from employees who ...have chosen a union as their collective-bargaining repre-sentative violates Section 8(a)(3) and (1) of the Act ifsuch employees otherwise would have been granted thewage increases ...in the normal course of the employ-er's business." Verona Dyestuff Divison Mobay ChemicalCorporation, 233 NLRB 109, 111 (1977). Accord: HollandAmerican Wafer Company, 260 NLRB 267 (1982); FloridaSteel Corporation, 220 NLRB 1201, 1203 (1975). Conse-quently, absent other considerations, it could be conclud-ed that Respondent violated Section 8(a)(3) and (1) ofthe Act by failing to continue applying its semiannualprogram to employees who would otherwise have re-ceived them, but for their selection of the Union as theirbargaining representative. However, other considerationsare present in this case.The program pursuant to which the Denver ware-house operators would have received wage increases onOctober 6 is one intended to encompass, as its title states,only "nonunion warehouse classification." As a result ofthe election, the Denver warehouse operators had re-moved themselves from the scope of that program. Byhaving selected the Union as their bargaining representa-tive, as of October 2, they were seeking to bargain withRespondent through a statutory representative. Concomi-tantly, inasmuch as it did not intend to challenge the re-sults of the election by filing objections to it, Respondentintended to commence negotiations with the Union, asthe statutory representative of the Denver warehouse op-erators. It is settled that "an employer is under no obliga-tion under the Act to make ...wage increases applica-ble to union members, in the face of collective bargain-ing negotiations on their behalf involving much higherstakes." Shell Oil Company, Incorporated, et al., 77 NLRB1306, 1310 (1948). Accord: Empire Pacific Industries, Inc.,257 NLRB 1425 (1981). Of course, it would be an unfairlabor practice if wage increases granted to all employeesare withheld from those who are represented if it isshown that the withholding is motivated by consider-ations proscribed by the Act. Id. However, to establishunlawful motivation, evidence beyond the mere with-holding from represented employees of wage increasesgranted to represented employees, itself, must be ad-duced. For, of itself, that disparity is "not so 'inherentlydestructive of important employee rights' that an unfairlabor practice should be found even in the absence ofproof of such a motive." Sun Oil Company of Pennsylva-nia, 245 NLRB 59 (1979).Here, as found above, Respondent did commit unfairlabor practices prior to the election. However, as pointedout above, these were not of the most heinous nor fla-grant type that could be committed. Indeed, they were642 NISSAN MOTOR CORPORATION IN U.S.A.not the type that logically could be characterized asdemonstrating a complete rejection of the collective-bar-gaining process. More signficantly, there is neither an al-legation nor evidence to support an allegation that, fol-lowing the election, Respondent continued to commitunfair labor practices. To the contrary, Respondent en-gaged in negotiations and concluded a collective-bargain-ing agreement with the Union. Cf. Verona Dyestuff Divi-sion, supra. So far as the record discloses, Respondentfulfilled its bargaining obligation without engaging in anyconduct that could be characterized as bad-faith bargain-ing. Cf. Chevron Oil Company, Standard Oil Company ofTexas Division, 182 NLRB 445 (1970), enforcementdenied 442 F.2d 1067 (5th Cir. 1971). Indeed, possiblythe most significant factor with regard to this allegationis the absence of any additional allegation that Respond-ent had violated Section 8(a)(5) of the Act by discontinu-ing application of its semiannual program to Denverwarehouse employees.'9 Nor can it be said on the basisof this record that the General Counsel has shown thatRespondent and the Union did not negotiate concerningthe subject of wages during those negotiations. Sun OilCompany, supra, 245 NLRB at 61 (dissenting opinion ofMember Jenkins). Indeed, the parties stipulated thatthere had been agreement on a one-time payment of $50to unit employees on the payroll at the time of their dis-cussions. Finally, there is no evidence that Respondenthad used the withholding of wage increases as a devicefor undermining employee support for the Union, bymaking comments to employees designed to place theonus for the withholding on the Union or on the em-ployees' selection of the Union as their representative.Cf. American Telecommunications Corporation, Electromne-chanical Division, 249 NLRB 1135, 1137-38 (1980); Hol-land American Wafer Company, supra.Therefore, I conclude that a preponderance of the evi-dence does not establish that unlawful considerations hadmotivated Respondent in failing to apply its nonexemptrate schedule for nonunion warehouse classifications toits Denver warehouse operators on and after October 6and, accordingly, I shall dismiss that allegation of thecomplaint.CONCLUSIONS OF LAW1. Nissan Motor Corporation in U.S.A. is an employerwithin the meaning of Section 2(2) of the Act, engagedin commerce and in operations affecting commercewithin the meaning of Section 2(6) and (7) of the Act.I0 This is so because, w here an employer discontinues wage and bene-fit increases without first satisfying its obligation to bargain, it, in effect,rejects the collective-bargaining process. Such an employer then is in apoor position to argue that it has withheld the change in the interest ofparticipating in a process that, by virtue of its unilateral change, it al-ready has disregarded. However, where, as here, it is not contended thatthe change had been made unilaterally and in disregard of the employer'scollective-bargaining obligation, possibly due to facts known to the Gen-eral Counsel but not necessarily presented during the course of the hear-ing, there is no basis for concluding that that employer has rejected thecollective-bargaining process and, thus, no basis for establishing, absentother considerations, that the employer was motivated by unlawful con-siderations in deferring the change for resolution within the collective-bargaining framework.2. International Union, United Auto Workers, RegionNo. 5, is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. By interrogating employees regarding their ownunion sympathies and the union sympathies of their co-workers, by soliciting grievances from employees andpromising to correct them, and by impliedly threateningto deprive an employee of a transfer because of unionconsiderations, Nissan Motor Corporation in U.S.A. hasviolated Section 8(a)(l) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. Respondent has not violated the Act in any othermanner alleged in the complaint.THE REMEDYHaving found that Nissan Motor Corporation inU.S.A. engaged in certain unfair labor practices, I shallrecommend that it be ordered to cease and desist there-from and that it take certain affirmative action to effectu-ate the policies of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER20Nissan Motor Corporation in U.S.A., Denver, Colora-do, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees regarding their own unionsympathies and the union sympathies of their coworkers;soliciting complaints or grievances that are causing em-ployees to seek representation and promising to correctthose complaints or grievances; and threatening to de-prive employees of transfers because of union consider-ations.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights uinder Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its Denver, Colorado, facility copies of theattached notice marked "Appendix."21 Copies of saidnotice, on forms provided by the Regional Director forRegion 27, after being duly signed by Nissan Motor Cor-poration in U.S.A.'s representative, shall be posted by itimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken20 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes21 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of Ihe National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby it to ensure that said notices are not altered, defaced,or covered by any other material.(b) Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed as to all allegations of unfair laborpractices not found herein to have occurred.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportunityto present evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct and we have been ordered to post this notice.The Act gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through representativesof their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity exceptto the extent that the employees' bargaining rep-resentative and employer have a collective-bar-gaining agreement which imposes a lawful re-quirement that employees become union mem-bers.WE WILL NOT interrogate your own union sym-pathies and the union sympathies of your cowork-ers.WE WILL NOT question you about your com-plaints and grievances that have caused you to seekrepresentation by International Union, UnitedWorkers, Region No. 5, or any other labor organi-zation, and, in connection with that questioning,promise to correct those complaints and grievances.WE WILL NOT threaten, expressly nor by implica-tion, that you will be deprived of transfers to otherpositions because of union considerations.WE WILL NOT in any like or related manner in-terfere with any of your rights set forth abovewhich are guaranteed by the National Labor Rela-tions Act.NISSAN MOTOR CORPORATION IN U.S.A.644